DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the amendment dated 07 July 2022, the following occurred: 
claims 17-23 were cancelled;
claims 1, 5-7, and 15-16 were amended; and
claims 24-30 were added.
Claims 1-16 and 24-30 are pending.	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 and 24-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1:
The claim(s) recite(s) subject matter within a statutory category as a process (claims 1-20), machine (claim 24), and manufacture (claim 30) which recite steps of: (claims 1, 24, and 30) receiving case code, validating the case code, determining users associated with the case code, and providing access to the users to the robotic surgical device.

Step 2A, Prong One:
These steps of (claims 1, 24, and 30) validating the case code and determining users associated with the case code, as drafted, under the broadest reasonable interpretation (BRI), include performance of the limitation in the mind but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim elements precludes the steps from practically being performed in the mind. For example, but for the (claim 1) computing device and robotic surgical device; (claim 24) communications interface, non-transitory computer-readable medium, processor, instructions, and robotic surgical device; and (claim 30) non-transitory computer-readable medium, processor, instructions, and robotic surgical device language, these steps in the context of this claim encompass a mental process of the user. Regarding the robotic surgical device, the recitation is at such a high degree of generality as to arguably encompass generic computer components as no corresponding structural elements have been claimed. 
Specifically, the above claim limitations are broad enough to at least include, under their BRI, performance in the mind. (Claims 1, 24, 30) validating the case code can be done mentally because any conceivable method of validation is possible. Additionally, determining users associated with the case code is straightforwardly a mental process as it is merely a determination which can be performed in the mind.
If a claim limitation, under its BRI, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Additionally, the step of (claims 1, 24, and 30) providing access to the users to the robotic surgical device as drafted, under the BRI, includes methods of organizing human activity. Specifically, such provision of access could be performed as part of an interaction between people, and is more broadly a precursor to performance of a surgical procedure which indisputably involves an interaction between people. If a claim limitation, under its BRI, covers interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Furthermore, the recitation of “to enable a robotic surgical procedure” in claims 1, 24, and 30 is merely an intended use of the “providing access” step. Accordingly, the claims do not require execution of a robotic surgical procedure by the robotic surgical device.

Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim 2, further defining the case code of the mental process; claims 3 and 27, further defining the validation and provision of access corresponding to a mental process and certain methods of organizing human activity, respectively; claims 6-7, 10, further a mental process of associating a user with data; claim 12, further defining certain methods of organizing human activity regarding provision of access, alerting, and denial of access; claim 13, further defining the mental process of determining; claim 14, further defining the mental process of determining and associating; claims 16 and 26, further defining medical procedure, certain methods of organizing human activity).  

Step 2A, Prong Two:
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of (claim 1) computing device and robotic surgical device; (claim 24) communications interface, non-transitory computer-readable medium, processor, instructions, and robotic surgical device; and (claim 30) non-transitory computer-readable medium, processor, instructions, and robotic surgical device language, amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0111]-[0114], see MPEP 2106.05(f));
add insignificant extra-solution activity to the abstract idea (such as recitation of (claims 1, 24, and 30) receiving a case code amounts to mere data gathering, see MPEP 2106.05(g)); and
generally link the abstract idea to a particular technological environment or field of use (such as (claim 1) computing device and robotic surgical device; (claim 24) communications interface, non-transitory computer-readable medium, processor, instructions, and robotic surgical device; and (claim 30) non-transitory computer-readable medium, processor, instructions, and robotic surgical device language generally links to a computer environment, and (claims 1, 24, 30) generally link to the technological environment of robotic surgical procedures and surgical devices, see MPEP 2106.05(h)).

Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 4-5, 7, 9-11, 13-15, 25, and 28-29, reciting various limitations including use of input devices and transmitting or streaming of data, which are additional limitations which amount to invoking computers as a tool to perform the abstract idea; claims 3-9, 11, 13-15, 25 and 27-29, reciting obtaining data, receiving input data, recording data, receiving case code, tools for transmitting/receiving of data, and receiving a selection, which are additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering; claims 2-16 and 25-29, generally linking to a computer environment, a robotic surgical procedure, and surgical procedures in general, which are additional limitations which generally link the abstract idea to a particular technological environment or field of use). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Specifically, while the dependent claims do recite limitations regarding a surgical or medical procedure, these limitations are all regarding the mere recordation of data (i.e. data gathering). Therefore, none of these limitations integrate the abstract idea into a practical application.

Step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use. Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as: (claim 1, 24, and 30) receiving case code, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i)).

Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields:  claims 9-11, 14, 29, transmitting and streaming of data, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); claims 9-11, 14, 29, transmitting and streaming of data to a remote server, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 8-9, 16, 24, 26 and 29-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shelton, IV et al. (US 2019/0206004 A1), hereinafter Shelton.

Claims 1, 24, and 30:
Shelton discloses:
(claim 1) A method comprising:
(claim 24) A system comprising: a communications interface; a non-transitory computer-readable medium; and one or more processors configured to execute processor executable instructions stored in the non-transitory computer-readable medium to:
[0186] discloses communications interface. [0225] discloses non-transitory computer-readable medium, processor, and instructions.
(claim 30) A non-transitory computer-readable medium comprising processor-executable instructions configured to cause one or more processors to:
[0225] discloses non-transitory computer-readable medium, processor, and instructions.
receiving, by a robotic surgical device, a case code associated with a medical procedure;
[0366] discloses communicating “other data” (i.e. case code) from the surgical hub to “systems and/or devices other than the cloud-based system” such as to “a robotic interface of a surgical device/instrument.” “Case code” does not have an established meaning in the art, nor does applicant explicitly define the term, so the examiner has considered the broadest reasonable interpretation of the “case code” to be information pertaining to a medical procedure.
validating, by a computing device associated with the robotic surgical device, the case code;
[0368] and [0369] disclose validation of other data (i.e. case code) through encryption, with [0369] additionally disclosing inclusion of the checksum value. Also see [0553].
determining, by the computing device, a one or more users associated with the case code; and
[0367] discloses the other data/information (i.e. case code) including “the name of the surgeon performing the procedure.”
providing access, by the computing device, to the one or more users to the robotic surgical device to enable a robotic surgical procedure.
[0537]-[0551] disclose an operator/surgeon (i.e. user) having access to a robotic surgical device for a robotic surgical procedure (see robotics discussed in [0534], [0545], [0546], [0548], and [0551]).

Claim 2:  Shelton discloses the method of claim 1, as discussed above.
Shelton further discloses:
the case code is a self-authenticating case code or a cryptographically signed code.
[0368] and [0369] disclose validation of other data (i.e. case code) through encryption, with [0369] additionally disclosing inclusion of the checksum value.

Claim 8:  Shelton discloses the method of claim 1, as discussed above.
Shelton further discloses:
recording surgical data during performance of the robotic surgical procedure.
[0384] discloses recording surgical data in the cloud-based system. [0536] discloses recording data pertaining to the procedure.

Claim 9:  Shelton discloses the method of claim 8, as discussed above.
Shelton further discloses:
responsive to completing the robotic surgical procedure, completing recording the surgical data; and 
[0384] discloses recording surgical data in the cloud-based system. [0536] discloses recording data pertaining to the procedure.
transmitting the surgical data to a remote server.
See previous citation.

Claims 16 and 26:  Shelton discloses the method of claim 1 and the system of claim 24, as discussed above.
Shelton discloses:
the robotic surgical procedure is a simulated medical procedure or a training exercise.
[0544] discloses training of the situational awareness system to recognize positioning of the imaging device and visualization of patient anatomy.

Claim 29: Shelton discloses the system of claim 24, as discussed above.
Shelton further discloses:
record surgical data during performance of the robotic surgical procedure.
[0384] discloses recording surgical data in the cloud-based system. [0536] discloses recording data pertaining to the procedure.
responsive to completing the robotic surgical procedure, complete recording the surgical data; and 
[0384] discloses recording surgical data in the cloud-based system. [0536] discloses recording data pertaining to the procedure.
transmit the surgical data to a remote server.
See previous citation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 15, 25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Shelton, IV et al. (US 2019/0206004 A1), hereinafter Shelton, in view of Mako et al. (US 2019/0287671 A1), hereinafter Mako.

Claims 3 and 27:  Shelton discloses the method of claim 1 and the system of claim 24, as discussed above.
Shelton further discloses: 
obtaining, using the case code, one or more patient data records associated with the robotic surgical procedure, at least one of the patient data records comprising personalized health information ("PHI"), and
[0367] discloses information being communicated [0366] to a robotic interface of a surgical device/instrument, including age of patient and medical data of the patient (i.e. personalized health information).

While Shelton does disclose obtaining personalized health information of the patient, Shelton does not explicitly disclose “in response to validating the case code, providing access to the one or more patient data records to the one or more users.” However, Mako does disclose this limitation, specifically:
in response to validating the case code, providing access to the one or more patient data records to the one or more users.
[0038] discloses the medical tag (i.e. case code) containing patient data records, with [0037], for example, disclosing scanning the tag to access the information.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system as disclosed by Shelton with “in response to validating the case code, providing access to the one or more patient data records to the one or more users” as disclosed by Mako. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Shelton in order to “reduce the possibility of such errors” including incorrectly identifying “(1) the patient; (2) the procedure to be performed, and/or (3) site of the procedure to be performed” (Mako:  [0003] and [0005]).

Claims 15 and 25:  Shelton discloses the method of claim 1 and the system of claim 24, as discussed above.
Shelton further discloses:
(claim 25) a case code interface
[0186] discloses an input interface through which a user can input commands or information.

While Shelton does disclose use of bar codes and RFID tags to identify components of the surgical system, Shelton does not explicitly disclose “receiving the case code comprises at least one of (i) scanning a bar code, (ii) obtaining the case code from an RFID tag; (iii) obtaining the case code using a Bluetooth® communication technique, or (iv) receiving typed user input from a user input device.” However, Mako does disclose this limitation, specifically:
receiving the case code comprises at least one of (i) scanning a bar code, (ii) obtaining the case code from an RFID tag; (iii) obtaining the case code using a Bluetooth® communication technique, or (iv) receiving typed user input from a user input device.
[0006] discloses use of bar codes and RFID tags as a means of providing a medical information component for a medical procedure.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system as disclosed by Shelton with “receiving the case code comprises at least one of (i) scanning a bar code, (ii) obtaining the case code from an RFID tag; (iii) obtaining the case code using a Bluetooth® communication technique, or (iv) receiving typed user input from a user input device” as disclosed by Mako. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Shelton in order to “reduce the possibility of such errors” including incorrectly identifying “(1) the patient; (2) the procedure to be performed, and/or (3) site of the procedure to be performed” (Mako:  [0003] and [0005]).

Claims 4-7, 10-11, 14, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Shelton, IV et al. (US 2019/0206004 A1), hereinafter Shelton, in view of Leist (US 2021/0205027 A1).

Claims 4 and 28:  Shelton discloses the method of claim 1 and the system of claim 24, as discussed above.
Shelton further discloses:
obtaining, using the case code, identification information for each user of the one or more users; and
Shelton [0367] discloses “other information” (i.e. case code) which includes “the name of the surgeon performing the surgical procedure” (i.e. identification information).

While Shelton does disclose obtaining identification information for each user, Shelton does not explicitly disclose “logging each user of the one or more users into the robotic surgical device.” However, Leist does disclose this limitation, specifically:
logging each user of the one or more users into the robotic surgical device.
[0021], for example, discloses users logging into applications, thereby identifying the users.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system as disclosed by Shelton with “logging each user of the one or more users into the robotic surgical device” as disclosed by Leist. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Shelton in order to provide “access to an application running on a…user device that is communicatively paired with the computer-assisted surgical system during the surgical session” (Leist:  [0021]).

Claim 5:  Shelton in view of Leist discloses the method of claim 4, as discussed above.

While Shelton does disclose associating a user with the robotic surgical device (e.g. [0445]), Shelton does not explicitly disclose “receiving a user input indicating a first user of the one or more users is using the robotic surgical device, and changing an identity of an operating user to the first user.” However, Leist does disclose this limitation, specifically:
receiving a user input indicating a first user of the one or more users is using the robotic surgical device, and changing an identity of an operating user to the first user.
[0022] discloses an example of associating a user and their identity with their input.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Shelton with “receiving a user input indicating a first user of the one or more users is using the robotic surgical device, and changing an identity of an operating user to the first user” as disclosed by Leist. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Shelton in order to identify “contextual information associated with the…event that is specific to the user role” (Leist:  [0022]).

Claim 6:  Shelton in view of Leist discloses the method of claim 5, as discussed above.

While Shelton does disclose recording surgical data during performance of the medical procedure (e.g. [0384], [0536]), Shelton does not explicitly disclose “recording surgical data during performance of the robotic surgical procedure and associating the first user with the surgical data.” However, Leist does disclose this limitation, specifically:
recording surgical data during performance of the robotic surgical procedure and associating the first user with the surgical data.
[0059] discloses storing surgical data associated with a user in a storage facility.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Shelton with “recording surgical data during performance of the robotic surgical procedure and associating the first user with the surgical data” as disclosed by Leist. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Shelton in order to identify “contextual information associated with the…event that is specific to the user role” (Leist:  [0022]).

Claim 7:  Shelton in view of Leist discloses the method of claim 6, as discussed above.

While Shelton does disclose receiving second user input (e.g. [0445]) and recording surgical data during performance of the medical procedure (e.g. [0384], [0536]), Shelton does not explicitly disclose “receiving a second user input indicating a second user of the one or more users is using the robotic surgical device, and changing the identity of the operating user to the second user; recording additional surgical data during performance of the robotic surgical procedure and associating the second user with the additional surgical data.” However, Leist does disclose these limitations, specifically:
receiving a second user input indicating a second user of the one or more users is using the robotic surgical device, and changing the identity of the operating user to the second user; 
[0022] discloses an example of associating two different users and their identities with two different inputs.
recording additional surgical data during performance of the robotic surgical procedure and associating the second user with the additional surgical data.
[0059] discloses storing surgical data associated with a user in a storage facility.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Shelton with “receiving a second user input indicating a second user of the one or more users is using the robotic surgical device, and changing the identity of the operating user to the second user; recording additional surgical data during performance of the robotic surgical procedure and associating the second user with the additional surgical data” as disclosed by Leist. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Shelton in order to identify “contextual information associated with the…event that is specific to the user role” (Leist:  [0022]).

Claim 10:  Shelton discloses the method of claim 9, as discussed above.

While Shelton does disclose recording surgical data in a cloud-based system during performance of the medical procedure (e.g. [0384], [0536]), Shelton does not explicitly disclose “transmitting the surgical data to a remote server comprises associating identities of each user of the one or more users and one or more data records associated with the robotic surgical procedure with the surgical data, and transmitting the identities of each user of the one or more users and one or more data records to the remote server.” However, Leist does disclose these limitations, specifically:
transmitting the surgical data to a remote server comprises associating identities of each user of the one or more users and one or more data records associated with the robotic surgical procedure with the surgical data, and transmitting the identities of each user of the one or more users and one or more data records to the remote server.
[0059] discloses storing surgical data associated with a user in a storage facility.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Shelton with “transmitting the surgical data to a remote server comprises associating identities of each user of the one or more users and one or more data records associated with the robotic surgical procedure with the surgical data, and transmitting the identities of each user of the one or more users and one or more data records to the remote server” as disclosed by Leist. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Shelton in order to identify “contextual information associated with the…event that is specific to the user role” (Leist:  [0022]).

Claim 11:  Shelton discloses the method of claim 1, as discussed above.

While Shelton does disclose recording surgical data in a cloud-based system during performance of the medical procedure (e.g. [0384], [0536]), Shelton does not explicitly disclose “streaming, during the robotic surgical procedure, the surgical data to a remote server.” However, Leist does disclose this limitation, specifically:
streaming, during the robotic surgical procedure, the surgical data to a remote server.
[0024] and [0025] disclose providing real-time (i.e. streaming) information, which in context of the invention requires [0057] the processing facility to process the surgical data to provide the information. As in [0056], the processing facility and storage facility (i.e. remote server) can be a single facility.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Shelton with “streaming, during the robotic surgical procedure, the surgical data to a remote server” as disclosed by Leist. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Shelton in order to provide “more effective and efficient collaboration and coordination among the surgical team members” (Leist:  [0024]).

Claim 14:  Shelton discloses the method of claim 1, as discussed above.
Shelton further discloses: 
recording surgical data during performance of the robotic surgical procedure;
[0384] discloses recording surgical data in the cloud-based system. [0536] discloses recording data pertaining to the procedure.
receiving a second case code, the second case code associated with a scheduled robotic surgical procedure;
[0366] discloses communicating “other data” (i.e. case code) from the surgical hub to “systems and/or devices other than the cloud-based system” such as to “a robotic interface of a surgical device/instrument.”
determining a second set of one or more users associated with the second case code;
[0367] discloses the other data/information (i.e. case code) including “the name of the surgeon performing the procedure.”

It can be seen that each element claimed is taught in Shelton. Repetition of the elements for a second case code and second set of users would be performed the same as without repeating the steps. Since the functionality of repeating the steps does not interfere with the invention, the results of the combination would be predictable. It would have been obvious to one of ordinary skill in the art that the steps could be repeated for a second case code and second set of users since the claimed invention is merely repetition of old elements. In combination, each element would merely have performed the same function, and one of ordinary skill in the art would have recognized that the results were predictable.

	While Shelton does disclose recording surgical data, receiving case code, and determining associated users, Shelton does not explicitly disclose “associating the surgical data with the scheduled robotic surgical procedure and the second set of one or more users; and transmitting the surgical data and the associated second set of one or more users to a remote server.” However, Leist does disclose these limitations, specifically:
associating the surgical data with the scheduled robotic surgical procedure and the second set of one or more users; and
[0059] discloses storing surgical data associated with a user in a storage facility.
transmitting the surgical data and the associated second set of one or more users to a remote server.
See previous citation.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Shelton with “associating the surgical data with the scheduled robotic surgical procedure and the second set of one or more users; and transmitting the surgical data and the associated second set of one or more users to a remote server” as disclosed by Leist. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Shelton in order to identify “contextual information associated with the…event that is specific to the user role” (Leist:  [0022]).

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shelton, IV et al. (US 2019/0206004 A1), hereinafter Shelton, in view of Mako et al. (US 2019/0287671 A1), hereinafter Mako, further in view of Leist (US 2021/0205027 A1), further in view of Ombrellaro (US 2007/0192137 A1).

Claim 12:  Shelton discloses the method of claim 1, as discussed above. 

While Shelton does disclose case code (e.g. [0366], [0367]), Shelton does not explicitly disclose “the case code comprises a backup case code and… generating an alert based on the backup case code.” However, Mako does disclose these limitations, specifically:
the case code comprises a backup case code and 
[0045] discloses “a medical tag that has multiple elements” (i.e. backup case code).
generating an alert based on the backup case code; and
[0037] discloses scanning of the medical tag, wherein scanning the tag alerts the medical staff or personnel to surgical site and procedures for the patient.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Shelton with “the case code comprises a backup case code and… generating an alert based on the backup case code” as disclosed by Mako. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Shelton in order to “reduce the possibility of such errors” including incorrectly identifying “(1) the patient; (2) the procedure to be performed, and/or (3) site of the procedure to be performed” (Mako:  [0003] and [0005]).

While Shelton does disclose an operator/surgeon (i.e. user) having access to a robotic surgical device for a robotic surgical procedure (e.g. [0537]-[0551]), Shelton does not explicitly disclose “wherein providing access to the robotic surgical device comprises providing limited access to the robotic surgical device.” However, Leist does disclose this limitation, specifically:
wherein providing access to the robotic surgical device comprises providing limited access to the robotic surgical device, and further comprising:
[0021] discloses access to user devices requiring a user to be logged in (i.e. limited access).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Shelton with “wherein providing access to the robotic surgical device comprises providing limited access to the robotic surgical device” as disclosed by Leist. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Shelton in order to provide “access to an application running on a…user device that is communicatively paired with the computer-assisted surgical system during the surgical session” (Leist:  [0021]).

While Shelton does disclose accessing patient records (e.g. [0367], [0537]), Shelton does not explicitly disclose “denying access to one or more patient data records.” However, Ombrellaro does disclose this limitation, specifically:
denying access to one or more patient data records.
[0054] discloses denying access to patient data records.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Shelton with “denying access to one or more patient data records” as disclosed by Ombrellaro. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Shelton in order to control access to those users that have “current active privileges to access the medical record” (Ombrellaro:  [0054]).

Claim 13:  Shelton in view of Mako further in view of Leist further in view of Ombrellaro discloses the method of claim 12, as discussed above.

While Shelton does disclose an input interface and identifying users (e.g. [0186] and [0367]), Shelton does not explicitly disclose “determining the one or more users associated with the case code comprises receiving one or more user inputs identifying at least one user of the one or more users.” However, Leist does disclose this limitation, specifically:
determining the one or more users associated with the case code comprises receiving one or more user inputs identifying at least one user of the one or more users.
[0021], for example, discloses users logging into applications, thereby identifying the users.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Shelton with “determining the one or more users associated with the case code comprises receiving one or more user inputs identifying at least one user of the one or more users” as disclosed by Leist. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Shelton in order to provide “access to an application running on a…user device that is communicatively paired with the computer-assisted surgical system during the surgical session” (Leist:  [0021]).

Response to Arguments
Regarding claim objections, applicants’ amendments are sufficient, and the corresponding objections have been withdrawn.

Regarding 112(a), applicant’s arguments are persuasive, and the corresponding rejection has been withdrawn.

Regarding 112(b), applicant’s amendments are sufficient, and the corresponding rejections have been withdrawn.

Regarding 101, applicant argues the amended computer implementation in independent claims 1, 24, and 30 renders the claims not directed to a mere mental process. The examiner respectfully disagrees because these amendments amount to mere instructions to implement the abstract idea on a computer. Therefore, claims 1-16 and 24-30 remain rejected under 101.

Regarding 102/103, applicant argues Shelton does not disclose validation of case code nor providing access to a robotic surgical device.
The examiner respectfully disagrees. As indicated above, [0368] discloses communicating encrypted data via the surgical hub. Cited [0553] further discloses this, including discussion of a checksum value for validation of this data. This is further explained elsewhere in the disclosure of Shelton, such as in [0356], where checksum values can be compared to validate data. Additionally, by having access to the surgical robot device, the user has necessarily been provided access. Computer-implementation is made clear in the cited portion, [0534]-[0551], such as, for example, [0539] confirming the patient’s identity before the surgeon starts the surgery with the surgical robot device. Therefore, claims 1-16 and 24-30 remain rejected under 102/103.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Vaucher et al. (Lifeguard for Robotic Surgery Assistance “LIGRA”: An Interactive Platform centralizing Information and Control in Robotic Surgery)
Discloses an interactive platform for the operating room with robotic surgery due to the need for standardized safety management health-care in conventional and in robotic surgery.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCE L SMITH whose telephone number is (571) 270-7188. The examiner can normally be reached Monday - Thursday, 6:00 am - 4:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT MORGAN can be reached at (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.S./Examiner, Art Unit 3626                                                                                                                                                                                                        

 /ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626